                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAWAAN PARHAM,                                    :
    Plaintiff,                                    :
                                                  :                CIVIL ACTION
       v.                                         :                NO.: 16-6148
                                                  :
WARDEN GERALD MAY,                                :
    Defendant.                                    :


                                             ORDER

       AND NOW, this 28th day of March, 2019, upon consideration of the individual Motions to

Dismiss for Failure to State a Claim filed by Defendants Warden Gerald May, Officer Roseberry, and

Officer Velazquez (collectively, the “Defendants”), and any responses thereto (ECF Nos. 29, 32, 36), it

is hereby ORDERED that said Motions are GRANTED in accordance with this Court’s

accompanying Memorandum.

       It is further ORDERED that on or before April 12, 2019, Plaintiff shall file a Third Amended

Complaint. In the event Plaintiff elects not to do so, the Second Amended Complaint shall be

dismissed with prejudice as to all Defendants. 



                                                           BY THE COURT:



                                                           /s/ C. Darnell Jones, II
                                                           C. DARNELL JONES, II          J.
